Order filed May 12, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00067-CV
                                   ____________

        ARREDONDO'S MECHANICAL SERVICES, LLC, Appellant

                                        V.

               ORTEGA MEDICAL BUILDING, LLC, Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-48523A

                                   ORDER

      Appellant’s brief was due April 29, 2022. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before June 13, 2022, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.